DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 11/4/2022 is acknowledged.  Upon further review the species election has been withdrawn.
Claims 81-131 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/22; 12/14/21, 7/22/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 86, 87, 90, 95, 96, 99 and 128 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
	Claims 81-131 are free of the prior art of record.


The closest prior art is Wrapp et al. (Science, 2020, Vol. 367 [epub 2/19/2020]) teach testing a properly folded fragment of the Spike protein from SARS-CoV (originating in 2003) and 2019 originating SARS (2019-nCoV) for antibody binding. Monoclonal antibodies S230, m396 and 80R bound to the SARS-CoV Spike fragment but did not bind to the 2019-CoV Spike fragment, [see page 7 and figure 4] Wrapp et al. do not teach or suggest the claimed invention.

The closest post filing art is Hansen et al. (Science, Published June 15th, 2020) which teach anti-SARS-CoV-2 antibody REGN10933 which comprises the CDRs of SEQ ID NO:s 204, 206, 208, 212, 55 and 214 and the variable chain sequences SEQ ID NO: 202 and 210 and the constant sequences of SEQ ID NO:s 216 and 218. Hansen et al. does teach the nucleic acid sequences of the instant application found in the specification, but the reference is not prior art.

Wrapp et al. and Hansen et al. do not teach the antibody mAb 10993, which comprises the variable chains of SEQ ID NO:s 640 and 646 or an antibody with the CDRs of these variable chains.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 99 and 114 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Both claims are drawn to “a host cell”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,

140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 81-86, 89, 91-94, 99-127 and 129-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 13, 14 and 16-20 of U.S. Patent No. 10,787,501 in view of Pascal et al. (PNAS, 2015, Vol. 112, No. 28, pages 8738-8743 and the supporting information documentation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to two antibody composition.  One antibody is an isolated antibody comprising the variable regions of SEQ ID NO:s 202 and 210.  The second antibody at least contains the heavy and light variable chain CDRS found in SEQ ID NO:s 640 and 646, respectively.  
These antibodies were produced by Veloclmmune ® mice exposed to the spike protein of a SARS-CoV-2 isolate.
While ‘501 is not drawn to the polynucleotide sequences (which the instant invention is)
which encode the patented CDRs or the variable regions, Pascal et al. teach the use of the same VelocImmune ® mice used by the inventors of ‘501.  Pascal et al. obtained anti-MERS
antibodies from these mice and were able to obtain polynucleotide sequences for two specific anti-MERS antibodies (REGN-3051 and REGN-3048) from B cells isolated from the mice.
Pascal et al. also cloned these polynucleotide sequences into plasmids (vectors) and transfected CHO cells in order to reproduce the anti-MERS antibodies. [see page 1 of Methods section (supporting information document)]
Therefore, the instant invention is rendered obvious based on the ability to obtain the
nucleic acid sequence information of antibodies produced by B cells of VelocImmune mice and
insert these sequences into vectors.


No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648